In an action, inter alia, for an accounting, the defendants appeal from an order of the Supreme Court, Nassau County (Phelan, J.), dated September 23, 1999, which denied their motion to strike the plaintiff’s demand for a jury trial.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
By order dated December 17, 1999, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see, Berke v Hamby, 279 AD2d 491 [decided herewith]). Accordingly, the appeal from the order dated September 23, 1999, which denied the defendants’ motion to strike the plaintiffs demand for a jury trial, is dismissed as academic. Bracken, Acting P. J., O’Brien, Santucci and Florio, JJ., concur.